Title: To Benjamin Franklin from Vergennes: Two Letters, 21 December 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


I.
A Versailles le 21. Décembre 1781 xd
J’ai reçu, Monsieur, avec la lettre que vous m’avez fait lhonneur de m’ecrire le 10. de ce mois, celle que vous avez reçue de M. Mason, habitant de la Virginie nouvellement arrivé à Marseille. Je vais prendre des informations par raport au refus que le Commandant de cette ville a fait d’y souffrir ce particulier, et je Serai exact à les mettre sous les yeux du Roi, afin de mettre sa Majesté en etat de statuer avec pleine connoissance de cause.
Vous avez aussi joint à votre lettre, Monsieur, un nouveau mémoire qui vous a été addressé par des négociants de Metz; j’ai déjà eu l’honneur de vous faire connoitre la décision de M. Joly de fleury sur leur demande; il est impossible d’y rien charger: vous l’avez Senti d’avance, et il n’y a rien à ajouter à la justesse des réflexions que vous faites à cet égard.
J’ai l’honneur d’être tres sincérement, Monsieur, votre très humble et très obéissant serviteur
De Vergennes
M. francklin
 
II.
A Versailles le 21. Xbre. 1781
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 10 de ce mois. Vous demandez un suplément d’un million pour faire face aux traites tirées tant sur vous que sur Mrs. Laurens, Adams et Jay. Je crois devoir vous observer que l’Etat de vos besoins pour cette année a été arrêté, il y a déjà plusieurs mois, d’après vos propres calculs, et que les fonds ont été assignés à M. Grand dans l’espérance qu’il ne seroit nullement question de les augmenter; il se trouve néanmoins aujourd’hui, que vous avez besoin d’un nouveau million. Cette somme ne pourroit être prise que sur le produit de l’emprunt de hollande; mais cet emprunt est presque absorbé tant par les avances qui vous ont déjà été faites, que par les fournitures demandées par le Congrès; je sais d’ailleurs positivement que M. Robert Morris compte sur les fonds actuellement éxistants, et qu’il se propose d’en disposer pour le Service de l’armée américaine. Dans cet etat des choses vous sentirez de vous même qu’il y a de l’inconvénient à vous faire l’avance que vous demandez. Cependant je crois devoir m’en reporter entièrement à cet égard à votre prudence, et je proposerai à M. Joly-de-fleury de vous faire la remise du million dont vous avez besoin, si vous vous croyez sufisamment autorisé à le toucher et à en disposer. J’attendrai, votre réponse, Monsieur, avant que décrire au Ministre des finances.
J’ai l’honneur d’étre très sincèrement, Monsieur, votre très humble et très obeissant Serviteur
De Vergennes
M. Franklin
